Title: To Thomas Jefferson from Lafayette, 25 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Frederic Burg April the 25th

Your Excellency’s Letter of Yesterday Has found me At this place where we Arrived this After Noon After A March of twenty five Miles which the Extreme Heat of the day And Absolute want of Waggons for the transportation of the Men Have Rendered Very fatiguing. Want of Waggons Has Also detained our Ammunition which Cannot Be Here Untill to Morrow. As soon As we get this Necessary Article the detachement will Rapidly proceed to Richmond, And Notwistanding the fatigues of the March will on their Arrival Be Ready for Serious Operations.
Had the people Been willing to Afford us the Ressources of the Country, we Might Have Advanced More Rapidly. But on our Approach, Waggons and Horses Have Been Sent out of the Way, and the troops Being obliged to March without Relief the Celerity of our Movements tho’ less Rapid than it would other wise Have Been Must Be attended with a Considerable degree of fatigue.
Our Artillery, Baggage, Spare Ammunition Are Coming Behind us, But in the present Emergency I Cannot think of waiting for them and However Unprovided May Be the detachement I Aprehend Its Arrival at Richmond will Be of Great Service.
As soon as I Have fixed Matters for the March of this Corps, I shall Myself Hasten towards Richmond where I Can Get intelligences  Relating to the Situation of the Ennemy And that of the Country And where I May Better form a plan for the Cooperation of the Militia with the Continental troops. I will to morrow Evening Be at the Bowlen Green or Hanover Court House where I shall Be Happy to Hear from Your Excellency. I also Beg leave to Request that this journey of Mine Be kept Secret and if possible that Some Horse Could Be at Hanover Court House for our Escort. Upon Your Excellency is all our dependance for provisions.
Untill the Continental force Arrives I think it is Better Not to Risk the Militia in A General Engagement which if Unsuccessfull would disgust them. But they Are to Annoy the Ennemy and Retard His Movements. However As Matters Cannot Be foreseen at Such a distance I Entirly Rely on the Exertions of Baron de Steuben to Whom I Request the inclosed May Be immediately forwarded.
The difficulties We Meet with in the Road do not Surprise Me as in our Circumstances they Must Be Expected. When we Are not able to do what we Wish, we Must do what we Can.
In Expecting the Honor of Seeing Your Excellency I Have that of Being with Great Respect Your Excellency’s Most obedient Humble servant,

Lafayette


I think the Movements of the detachement must Be kept as Secret as possible. The provision of the Stores is an important Article.

